
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 1134
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the St. Croix River Crossing
		  Project with appropriate mitigation measures to promote river
		  values.
	
	
		1.Short titleThis Act may be cited as the
			 St. Croix River Crossing Project
			 Authorization Act.
		2.Authorization of project with mitigation
			 measuresNotwithstanding
			 section 7(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1278(a)), the head of
			 any Federal agency or department may authorize and assist in the construction
			 of a new extradosed bridge crossing the St. Croix River approximately 6 miles
			 north of the I–94 crossing if the mitigation items described in paragraph 9 of
			 the 2006 St. Croix River Crossing Project Memorandum of Understanding for
			 Implementation of Riverway Mitigation Items, signed by the Federal Highway
			 Administration on March 28, 2006, and by the National Park Service on March 27,
			 2006 (including any subsequent amendments to the Memorandum of Understanding),
			 are included as enforceable conditions.
		3.Offset
			(a)In generalNotwithstanding any other provision of law,
			 amounts made available for items 676, 813, 3186, 4358, and 5132 in the table
			 contained in section 1702 of the SAFETEA–LU (119 Stat. 1288, 1380, 1423) shall
			 be subject to the limitation on obligations for Federal-aid highways and
			 highway safety construction programs distributed under section 120(a)(6) of
			 title I of division C of Public Law 112–55 (23 U.S.C. 104 note; 125 Stat.
			 652).
			(b)RescissionAny obligation authority made available
			 until used to a State as a result of receipt of contract authority for the
			 items described in subsection (a) that remains available to the State as of the
			 date of enactment of this Act is permanently rescinded.
			4.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
